Title: To James Madison from Sylvanus Bourne, 20 December 1815
From: Bourne, Sylvanus
To: Madison, James


                    
                        
                            
                                Highly respected Sir
                            
                            Amsterdam
                                Decr: 20 1815,
                        
                        Relying on the candor & liberality of your Mind & reposing myself on the Sentiments of Justice which influence your conduct publick & private,

I am encouraged once more to address you in regard to my situation here. I recollect to have seen in Some address or letter of your venerable predecessor the following Sentiment “That a thing to be right ought to reasonable.” I have unceasingly & faithfully attended to many arduous duties in the exercise of my official functions & for the last Six years my Compensation therfor will not average more than one hundred dollars pr annum & nor do my official revenues now allow me to keep either Clerk or Servant. During the period just mentioned I have had the troublesome Care of 4 to 500 seamen & many painful litigations with the late authorities of France on the subject of sequestered property of my Countrymen which being Eventually lost to the owners, they were deprived of the means of Compensating me for my Services. I have therefore in both cases been without compensation.
                        Is it Sir right & reasonable that it Should so be? Is it just & proper that I should Still be without any due or adequate Compensation for the duties I am daily called to perform? Public honor—public Interest & public justice to the officer all strongly combine to evince & urge the propriety of a Legislative provision being made for our Consuls—both in regard to their powers & emoluments. I believe it might be Substantially Shewn that if our Consuls possessed competent powers to constrain masters of vessels to take home men unavoidably left destitute in foreign ports from Sickness, wrecks & otherways as to prevent any being improperly & unduly left abroad that a Sum would be annually Saved to the U: States (now paid for distressed men abroad) Sufficient to allow an annual decent Stipend to our Consuls. In both the cases referred to the refractory disobedient conduct of the masters is almost general. Every Chicanie & Subterfuge is practised by them to evade their duties prescribed. It is true penalties are annexed but how are they to be recovered? by a Suit of the Consul in some competent court of the U States the impracticability of which is self evident. If the Consuls were authorised to withold the Ships Registers untill the Masters had in all respects complied with their obligations, to the Laws of the U States the check would be complete—& preferable to the personal arrest of the masters as such might not always meet the aid of the national jurisdictions in the places of residence of our Consuls. In respect to Emoluments it is certainly very proper & necessary that provisions Should be made by Law to this effect either by a Salary or a Consular duty on the tonnage of vessells or by increasing actual fees, or the objects of fees: the choice must of course be left to the wisdom & justice of Congress. I have been informed that one of our consulates in Europe yielded to one of its possessors more than double the amount which his Predecessor derived from it & that this difference did not arise from an Actual increase of business but from the disparity of Charges in the two Cases. The abolishing of the System of fees

altogether & the adoption in its stead of a Salary or a Consular duty on the tonnage of Vessells would tend to correct such flagrant abuses. The actual Consular system is food to unprincipled men, but greatly in the wrong of the officer who is by sentiment & principle held correctly to his duty in all respects. A more just & adequate compensation by Law for our Consuls has hitherto been prevented by the plea that they possess exclusive & extraordinary advantages in trade which ought to be considered as an equivalent for such provision. A more incorrect & unjust position could not be advanced, as the reverse of it is the true one. Our consuls so far from possessing like advantages are placed at a distance from them by their public situation. They are indeed Shunned by their Countrymen both merchants & masters of vessells & this for reason that they are Commission’d to see that the Laws of their Country are duly obeyed by them in a foreign Port—they are regarded more as officious intruders & inquisitive Spies on their affairs than as the friends & guardians of their Interests abroad—& every Claim they make for the penalties of the Laws creates to them an Enemy & what have they in the exercise of official duties of a nature to Conciliate a friend? The argument that Consuls derive from their public Characters peculiar advantages in trade might in the more early Stages of Society & before that the connection among the merchants of different nations were secure⟨ly⟩ established as at present have had some weight but it is now altogether nugatory & ought not to be used ⟨to⟩ the so great injury of the Consuls.
                        It is a favorite maxim in our Sy⟨stem⟩ of Jurisprudence & a correct one in that of every Country that a publick functionary vested with judicial powers should be removed as far as possi⟨ble⟩ from the influence of temptation & the bias of all improper motives & be rendered independent ⟨of⟩ the favors or frowns of those persons whose inter⟨ests⟩ may be affected by his decisions. This princip⟨le⟩ peculiarly applies to our Consuls, who are so far distant from the controul of Govt & the sc⟨ru⟩tinising eye of publick inspection & goes t⟨o⟩ evidence the propriety of abolishing the system of fees & the adoption of Some other mode of remuneration which would equalise Consular Compensations, while it would correct abuses.
                        The system of fees is invidious in its nature they are always paid with reluctance by those of whom they are asked & easily tend to Suborn the mind of the receiver.
                        An adequate & decent compensation to Consuls on an equal & Solid base—would present the two fold advantage of Creating Stronger motives to duty on the part of the Officer & of increasing the circle of selection to the Govt for its choice of Suitable Characters to fill said Depart.
                        If the President of the U States Should be Convinced of the propriety of an amelioration of our Consular System both in respect of Powers &

Emoluments & would recommend it to the Consideration of Congress it would doubtless be adopted. I have the honor to be with the highest respect & devotedness yr ob Servt
                        
                            S Bourne
                        
                    
                    
                        The Merchants in Congress may be found opposed to a system offering due Compensation to Consuls but if Measures like this were yielded to by Govt. on the Score of taxation generally whence would the Govt derive its support in all or any of its various Branches? Public Œonomy ceases to be a virtue when it goes to withold from a public Functionary the just reward of His services.
                    
                